If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



LATRICIA HOWARD,                                                      UNPUBLISHED
                                                                      January 23, 2020
               Plaintiff-Appellant,

v                                                                     No. 345788
                                                                      Wayne Circuit Court
LACEY RENEE WISTINGHAUSEN and LISA                                    LC No. 17-006810-NI
RENEE WISTINGHAUSEN,

               Defendants-Appellees.


Before: K. F. KELLY, P.J., and BORRELLO and SERVITTO, JJ.

PER CURIAM.

        In this third-party automobile negligence action, plaintiff appeals as of right an order
granting summary disposition in favor of defendants.1 Plaintiff argues on appeal that the trial
court erred in determining that there was no genuine issue of material fact regarding whether
plaintiff was more than 50% at fault in causing the accident and that the action was therefore
barred under § 3135(2)(b) of the no-fault act, MCL 500.3101 et seq. For the reasons set forth in
this opinion, we reverse.

                                        I. BACKGROUND

         This case arises out of a motor vehicle accident that occurred on June 20, 2015.
According to her deposition, plaintiff stopped her vehicle at an intersection where she had a
blinking red light. After looking both ways and seeing no other vehicles, she proceeded to make
a left turn when another vehicle collided with the driver side of plaintiff’s vehicle as plaintiff was
turning. Plaintiff testified that the blinking red light never changed before she began her turn.
Defendant, who was 18 years old at the time, was driving the other vehicle; she was arrested at


1
  The complaint names Lacey Wistinghausen and Lisa Wistinghausen as defendants because Lisa
owned the vehicle that Lacey was driving at the time of the accident. Where this opinion
references defendant singularly, it is referring to Lacey, the driver of the vehicle.



                                                 -1-
the scene for being a minor driving while intoxicated by alcohol.2 Plaintiff received a citation
for failure to yield. Robert Zezula, who was a passenger that day in the vehicle driven by
defendant, testified in his deposition that the collision occurred as defendant entered the
intersection and that plaintiff’s vehicle hit defendant’s vehicle on the passenger side of
defendant’s vehicle between the right blinker and the door. According to Zezula, the light was
green for defendant’s direction of travel. Plaintiff’s failure-to-yield charge was eventually
dismissed.

        Plaintiff initiated this lawsuit, alleging that defendant negligently caused the accident.3
Defendants subsequently moved for summary disposition under MCR 2.116(C)(10), arguing that
there was no genuine issue of material fact that plaintiff was, at a minimum, more than 50% at
fault in causing the accident because defendant had the right of way and plaintiff failed to yield
the right of way as required by the blinking red light. Defendants further argued that because
plaintiff was more than 50% at fault, plaintiff’s claim was barred by MCL 500.3135(2)(b).
Plaintiff opposed the motion and argued that defendant was a minor driving under the influence
of alcohol, which caused the collision.

        The trial court granted defendants’ motion for summary disposition, determining that
there was no genuine issue of material fact regarding whether plaintiff was more than 50% at
fault for the accident and that plaintiff’s claim was therefore barred by MCL 500.3135(2)(b).
The trial court reasoned that it was undisputed that plaintiff had a blinking red light for her
direction of travel, that defendant had a green light and the right of way, and that plaintiff was hit
by defendant’s vehicle when plaintiff entered the intersection. The trial court stated there was no
evidence presented by plaintiff creating a genuine issue of material fact regarding plaintiff’s
failure to yield to defendant’s right of way and that there was no evidence that defendant was
“contributorily negligent for this accident.”

                                    II. STANDARD OF REVIEW

        We review a trial court’s summary disposition ruling de novo. Bennett v Russell, 322
Mich App 638, 642; 913 NW2d 364 (2018). “A motion under MCR 2.116(C)(10) . . . tests the
factual sufficiency of a claim.” El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 160; 934
NW2d 665 (2019) (emphasis omitted). “A motion brought under MCR 2.116(C)(10) may only
be granted when there is no genuine issue of material fact.” Id. “A genuine issue of material
fact exists when the record leaves open an issue upon which reasonable minds might differ.” Id.
(citation and quotation marks omitted). When a motion is brought under MCR 2.116(C)(10), a


2
  There is no contradictory evidence with respect to defendant’s arrest for being a minor driving
while intoxicated. However, the police report submitted by plaintiff is inconsistent with the
police report submitted by defendants with respect to defendant’s preliminary breath test result.
While both indicated that alcohol was present, the police report submitted by plaintiff indicates
that defendant’s test result was 0.137 while the report submitted by defendant indicates that
defendant’s test result was 0.
3
    With respect to Lisa, plaintiff alleged that she had negligently entrusted the vehicle to Lacey.


                                                   -2-
court “considers the affidavits, pleadings, depositions, admissions, and other evidence submitted
by the parties . . . .” Bennett, 322 Mich App at 642 (citation and quotation marks omitted; ellipsis
in original). The court must view the evidence “in the light most favorable to the party opposing
the motion,” Veenstra v Washtenaw Country Club, 466 Mich 155, 164; 645 NW2d 643 (2002),
“draw[] all reasonable inferences in favor of the nonmoving party,” Dextrom v Wexford Co, 287
Mich App 406, 415; 789 Mich App 211 (2010), and refrain from assessing credibility or
weighing the evidence, Pioneer State Mut Ins Co v Dells, 301 Mich App 368, 377; 836 NW2d
257 (2013).

                                         III. ANALYSIS

       On appeal, plaintiff argues that there was a genuine issue of material fact regarding
whether defendant was negligent in causing the motor vehicle accident, and how fault should be
apportioned between plaintiff and defendant, because defendant was under the influence of
alcohol while being under the legal drinking age at the time of the accident. Plaintiff contends
that the trial court ignored defendant’s unlawful behavior related to the accident and that,
consequently, the trial court erred by determining that plaintiff was more than 50% at fault and
granting summary disposition in defendants’ favor on that basis.

        Establishing a prima facie case of negligence requires showing “(1) a duty, (2) a breach,
(3) injury or damages, and (4) causation.” Campbell v Kovich, 273 Mich App 227, 230; 731
NW2d 112 (2006). “Proximate cause is an essential element of a negligence claim.” Ray v
Swager, 501 Mich 52, 63; 903 NW2d 366 (2017). “ ‘Proximate cause’ is a legal term of art that
incorporates both cause in fact and legal (or ‘proximate’) cause.” Campbell, 273 Mich App at
232 (citation and some quotation marks omitted). Cause in fact “requires a showing that, but for
the negligent conduct, the injury would not have occurred.” Id. Proximate cause requires
considering the foreseeability of consequences of the conduct at issue and whether a party
“should be held legally responsible for such consequences, i.e., it is socially and economically
desirable to hold the [party] liable.” Lamp v Reynolds, 249 Mich App 591, 599-600; 645 NW2d
311 (2002); see also Campbell, 273 Mich App at 232. “[T]here may be more than one proximate
cause of an injury.” Brisboy v Fibreboard Corp, 429 Mich 540, 547; 418 NW2d 650 (1988).
“When a number of factors contribute to produce an injury, one actor’s negligence will not be
considered a proximate cause of the harm unless it was a substantial factor in producing the
injury.” Id.

        The no-fault act, however, places certain limits on tort liability. McCormick v Carrier,
487 Mich 180, 189; 795 NW2d 517 (2010). Relevant to the claims made by plaintiff in this case,
“[a] person remains subject to tort liability for noneconomic loss caused by his or her ownership,
maintenance, or use of a motor vehicle only if the injured person has suffered death, serious
impairment of body function, or permanent serious disfigurement.” MCL 500.3135(1). In a
cause of action for damages under that subsection, “[d]amages must be assessed on the basis of




                                                -3-
comparative fault, except that damages must not be assessed in favor of a party who is more than
50% at fault.” MCL 500.3135(2)(b).4

        Comparative negligence is generally considered an affirmative defense that
“encompasses aspects of both liability and damages.” Kalamazoo Oil Co v Boerman, 242 Mich
App 75, 79-81; 618 NW2d 66 (2000). “The standards for determining the comparative
negligence of a plaintiff are indistinguishable from the standards for determining the negligence
of a defendant, and the question of a plaintiff’s own negligence for failure to use due care for his
own safety is a jury question unless all reasonable minds could not differ or because of some
ascertainable public policy consideration.” Rodriguez v Solar of Michigan, Inc, 191 Mich App
483, 488; 478 NW2d 914 (1991). When assessing the comparative negligence of the parties,
“[s]o long as there is a finding of proximate cause in each case, the negligence of the parties
must be compared.” Brisboy, 429 Mich at 552.

         That the determination of comparative fault involves factual questions to be resolved by
the trier of fact is evident from MCL 600.6304, which provides in pertinent part as follows:

               (1) In an action based on tort or another legal theory seeking damages for
       personal injury, property damage, or wrongful death involving fault of more than
       1 person, including third-party defendants and nonparties, the court, unless
       otherwise agreed by all parties to the action, shall instruct the jury to answer
       special interrogatories or, if there is no jury, shall make findings indicating both
       of the following:

               (a) The total amount of each plaintiff’s damages.

              (b) The percentage of the total fault of all persons that contributed to the
       death or injury, including each plaintiff and each person released from liability
       under section 2925d, regardless of whether the person was or could have been
       named as a party to the action.

               (2) In determining the percentages of fault under subsection (1)(b), the
       trier of fact shall consider both the nature of the conduct of each person at fault
       and the extent of the causal relation between the conduct and the damages
       claimed.

                                              * * *

              (8) As used in this section, “fault” includes an act, an omission, conduct,
       including intentional conduct, a breach of warranty, or a breach of a legal duty, or



4
  This statute has recently been amended and we quote the most current language because the
changes to the statutory language on which we rely are stylistic and not substantive. See 2019
PA 21; 2019 PA 22.


                                                -4-
       any conduct that could give rise to the imposition of strict liability, that is a
       proximate cause of damage sustained by a party. [Emphasis added.]

        Similarly, our case law provides that the determination of comparative fault is usually a
question of fact left to the trier of fact. “Violation of a statute by a plaintiff or a defendant
creates a prima facie case from which a jury may draw an inference of negligence.” Rodriguez,
191 Mich App at 487-488. Like the issue of comparative negligence, “proximate cause is an
issue for the jury, provided that there is evidence from which reasonable persons could draw a
fair inference that the injury was caused by negligence.” Id. at 488. Additionally, it generally
“is for the jury to determine whether a violation of a statute was a proximate cause of the
accident.” Id.

        In this case, the record evidence reveals plaintiff recalled that she stopped at a blinking
red light, looked both ways, saw no other vehicles, entered the intersection to turn left, and
collided with defendant’s vehicle during the course of her left turn. Zezula recalled that
defendant’s vehicle entered the intersection pursuant to a green light. Viewing this evidence in a
light most favorable to plaintiff as the nonmoving party and accepting as true her testimony that
she entered the intersection after stopping for a flashing red light, her actions were governed by
MCL 257.614(1)(a), which provides as follows:

              (1) If flashing red or yellow signals are used, they shall require obedience
       by vehicular traffic as follows:

               (a) Flashing red (stop signal). When a red lens is illuminated by rapid
       intermittent flashes, drivers of vehicles shall stop before entering the nearest
       crosswalk at an intersection or at a limit line when marked and the right to
       proceed shall be subject to the rules applicable after making a stop at a stop sign.

In turn, MCL 257.649(8)5 provides as follows regarding stopping at a stop sign:

               (8) Except when directed to proceed by a police officer, the driver of a
       vehicle approaching a stop intersection indicated by a stop sign shall stop before
       entering the crosswalk on the near side of the intersection, or if there is not a
       crosswalk shall stop at a clearly marked stop line; or if there is not a crosswalk or
       a clearly marked stop line, then at the point nearest the intersecting roadway
       where the driver has a view of approaching traffic on the intersecting roadway.
       After having stopped, the driver shall yield the right of way to a vehicle that has
       entered the intersection from another highway or that is approaching so closely on
       the highway as to constitute an immediate hazard during the time when the driver
       would be moving across or within the intersection.



5
  At the time when the accident occurred, this provision was contained in Subsection (6); the
recent amendment to the statute otherwise involved only minor stylistic changes to the language
of what is now Subsection (8). See 2018 PA 109.


                                                -5-
        Accordingly, there is no genuine issue of material fact that plaintiff violated MCL
257.614(1)(a) and MCL 257.649(8) by, at a minimum, failing to yield the right of way as
required by the flashing red light confronting plaintiff to defendant’s vehicle that was
“approaching so closely on the highway as to constitute an immediate hazard during the time
when [plaintiff] would be moving across or within the intersection.” Although plaintiff testified
that she did not see any vehicles when she stopped at the intersection and looked both ways, the
collision that occurred once plaintiff entered the intersection demonstrates that defendant’s
vehicle was present and close enough to the intersection that plaintiff did not have sufficient time
to proceed through the intersection and complete her turn before defendant’s vehicle entered the
intersection. There is no evidence in the record to explain why plaintiff did not see defendant’s
vehicle. Based on plaintiff’s statutory violation, a jury could reasonably infer that plaintiff was
negligent. Rodriguez, 191 Mich App at 487-488. A jury could also reasonably conclude that but
for plaintiff’s improper entry into the intersection, the accident would not have occurred and that
plaintiff’s negligent action was therefore a cause in fact of her injury. Campbell, 273 Mich App
at 232. Further, a jury could reasonably conclude that plaintiff’s statutory violation was a
proximate cause of her injury because such an accident was a foreseeable result of failing to
yield the right of way as required by statute and an individual should be held legally responsible
for the consequences of such conduct. Id.; Lamp, 249 Mich App at 599-600; Rodriguez, 191
Mich App at 488. Therefore, the trial court was correct to consider plaintiff’s conduct in
determining the comparative fault of the parties. Brisboy, 429 Mich at 552.

       However, the question becomes to what degree defendant’s conduct should enter into the
equation. The trial court essentially concluded—as a matter of law—that the nature of plaintiff’s
conduct made plaintiff more that 50% responsible for her injuries. Such a finding implied that
defendant could not be greater than 50% at fault for the accident. Our examination of the record
evidence provided leads us to conclude that a question of fact exists as to whether plaintiff or
defendant are barred under § 3135(2)(b) of the no-fault act.

        There exists record evidence that defendant was arrested for being a person under the age
of 21 who was driving while intoxicated. MCL 257.625(6)6 provides that “[a] person who is less
than 21 years of age, whether licensed or not, shall not operate a vehicle upon a highway or other
place open to the general public or generally accessible to motor vehicles, including an area
designated for the parking of vehicles, within this state if the person has any bodily alcohol
content.” (emphasis added). Thus, a reasonable jury could infer that defendant also committed a
statutory violation related to her driving and was thereby negligent. Rodriguez, 191 Mich App at
487-488.

        On appeal, defendant ignores this fact and maintains instead that plaintiff’s failure to
yield the right of way is dispositive in showing as a matter of law that plaintiff was more than



6
 The recent amendment to MCL 257.625(6)(a), which concerns the date on which certain other
changes will take effect regarding how “any bodily alcohol content” is defined for purposes of
MCL 257.625(6), is not implicated by the facts of this case and has no bearing on our analysis.
See 2017 PA 153.


                                                -6-
50% at fault. Defendant relies on Churukian v La Gest, 357 Mich 173, 175-178, 179-181; 97
NW2d 832 (1959), in which our Supreme Court affirmed a trial court’s ruling granting a directed
verdict in favor of the defendant driver due to the plaintiff driver’s contributory negligence
where, much like the situation in the instant case, the plaintiff driver entered the intersection after
stopping at a flashing red light and collided with the defendant’s vehicle. The plaintiff in
Churukian testified that she saw headlights in the distance on the cross street onto which she was
turning but thought that she had enough time to complete her turn. Id. at 176. However, unlike
the factual circumstances presented in the instant case, neither driver in Churukian had been
consuming alcohol. Id. at 175, 177. The Churukian Court reasoned as follows:

              Plaintiff was traveling on a subordinate street, approaching a main through
       highway. She had a plain duty to stop, signaled by a red flasher light. She had
       the duty likewise to yield the right of way to traffic lawfully approaching on the
       through highway. The purpose of the statute in requiring the driver on the inferior
       road to stop is plainly to require him to yield the right of way to traffic lawfully
       approaching on the main highway. On the facts in this case stated in the light
       most favorable to her, plaintiff obviously failed to perform this duty.

               Plaintiff seems to present her case on the basis of an understanding that
       once she had stopped for the red flasher as required, she had discharged her
       statutory obligation, and that she then had equal rights at the crossing with cars on
       the main highway. This is not our concept of the intent and purpose of the statute.
       Her duty to yield the right of way continued, and it was her obligation to know
       that traffic on the main highway was clear before she undertook to cross. While
       this duty might not continue ad infinitum under extreme traffic conditions, no
       such extreme traffic conditions on Telegraph road at 1:30 a. m. on the morning in
       question are indicated in this record.

                                               * * *

                      The purpose of the through highway is to move great
               volumes of traffic at relatively high speeds. Such purpose cannot
               be accomplished if our application of the standard of due care does
               not take into account the unique function of the arterial
               highway. . . . “The right of way accorded to a driver upon a trunk-
               line highway is something more than the privilege of going
               through the intersection in advance of a car which reaches it at the
               same time.”

               The defendant in this case was traveling on one of the busiest of
       Michigan’s great arterial highways. He was the favored driver. The undisputed
       facts make it obvious that the plaintiff, in this case the subordinate driver, failed to
       yield the right of way. If we seek for excuse for her failure in this record, we find
       none. She could not depend on the defendant’s driver stopping. He had no duty
       to do so. She had no problem as to visibility. There was no change of course or
       unexpected action by defendant’s driver which intervened. There was no illegal
       speed on the part of the other automobile.

                                                 -7-
               At an intersection where she was required by law to yield the right of way,
       plaintiff drove across two traffic lanes and collided with defendant’s car while it
       was traveling at a legal speed, where it had the right to be.

               We fail to see how this driving could be regarded as other than negligence
       which contributed as a proximate cause to the happening of the accident. The
       circuit judge did not err in directing a verdict on this ground. [Churukian, 357
       Mich at 179-181 (citations omitted).]

        We conclude that Churukian is significantly distinguishable and does not govern the
outcome in this case. First, unlike the factual circumstances presented here where both drivers
were engaged in unlawful driving at the time of the accident, there is no indication that the
defendant in Churukian was violating any relevant statute. Second, Churukian was decided
under principles of contributory negligence rather than comparative negligence. Under a
contributory negligence system, any negligence by the plaintiff in causing the injury is deemed
sufficient to bar recovery, while comparative negligence in its pure form generally operates to
reduce any recovery of damages by a plaintiff “to the extent of his or her own negligent
contribution to the injury.” Placek v City of Sterling Hts, 405 Mich 638, 650 n 1, 660-661; 275
NW2d 511, 514 (1979) (comparing contributory negligence with pure comparative negligence).7

       Under the factual circumstances of this case, we find appropriate a more nuanced
discussion of the parties’ respective duties, such as the one provided by our Supreme Court in
McGuire v Rabaut, 354 Mich 230, 234-236; 92 NW2d 299 (1958):

               The difficulties in this case, as in other arterial highway versus subordinate
       street cases, arise from an apparent conflict between 2 equally sound and equally
       applicable principles of law. The first is that a driver on an arterial highway is
       entitled to assume that subordinate drivers will yield him the right of way. He is
       not bound to anticipate unlawful or negligent acts on their part. At the same time,
       however, the favored driver must conform to the standard of due care imposed
       upon him as well as the rest of mankind, namely, that he shall exercise reasonable
       care for his own protection. But what does this actually mean in terms of arterial
       travel? Therein lies our problem. . . .

              It is clear, at the one extreme, that the favored driver is not permitted to
       lower his head, close his eyes, and charge blindly through intersections on the
       theory that such is his ‘right’ simply because he is the favored driver. . . . The
       favored driver’s rights are not so broad. It remains his duty to exercise reasonable
       care under the circumstances. . . .



7
  MCL 500.3135(2)(b), the statute at issue in this case, implements a hybrid form of comparative
negligence where comparative negligence applies as long as the plaintiff is not more than 50% at
fault. See Placek, 405 Mich at 660-661 (comparing the “pure” and “hybrid” forms of
comparative negligence).


                                                -8-
                                              * * *

               The favored driver is thus not required to have his car under such control
       as to be able to avoid collision with a subordinate driver coming illegally into his
       path. At what point, then, does the second principle (that of exercising reasonable
       care for his own protection) come into operation, requiring him to take steps to
       avoid collision with a subordinate driver? Only at that point when his continuing
       observations (which he must make, despite the fact that he is on an arterial
       highway) reveal, or should reveal to the reasonably prudent man, an impending
       danger. It is at this time that his duty of care with respect to the subordinate
       driver arises, and his post-observation negligence, or lack thereof, is measured by
       his actions after this point. Consequently, in the case before us the favored driver
       was entitled to assume, as he approached the Hastings intersection, that his right
       of way would not be contested by a subordinate driver. He was entitled to rely
       upon this assumption until it became clear to him (or, until, as a reasonable man,
       considering pertinent surrounding circumstances of traffic and terrain, it should
       have been clear to him) that a subordinate driver was going to challenge or
       obstruct his right of way. At this point his duty to attempt to avoid the impending
       collision began. It is from this point onward, and not before, with respect to a
       crossing subordinate driver appearing in his path, that we scrutinize his acts to
       determine whether or not he is guilty of negligence for failure to act as a
       reasonably prudent person, and, in all fairness to him, we must measure his
       conduct in the light of the emergency then presented, if not of his making.

        The Court in McGuire held that a jury instruction that the defendant driver with the right
of way approaching the intersection was not required to look to the right (from which direction
the plaintiff entered the intersection) was erroneous but did not require reversal. Id. at 237, 240.
The Court summarized the evidence regarding the defendant’s speed, the defendant’s required
stopping distance, and the width of the intersection. Id. at 239. The Court, in reaching its
conclusion affirming the jury’s verdict, reasoned:

       Upon the facts before us, then, we have a situation in which a driver proceeding at
       a lawful speed and in a lawful manner on an arterial highway is contested in his
       right to way by a subordinate driver under such circumstances that collision is
       inevitable. Before the favored driver can even react to the situation and put his
       foot on the brakes he is across the center line of the subordinate street and into the
       contested area. Under these circumstances an instruction that the favored driver
       need not look to his right (‘because he has good reason to believe that he is
       protected from danger in that direction by the stop sign’) while erroneous, will not
       necessitate reversal. The favored driver’s negligence in not looking was not, as a
       matter of law, a proximate cause of the collision. Even had he looked, diligently,
       there was nothing he could have done, after discovery of the danger, upon these




                                                -9-
       facts, to avoid collision. The deficiency in plaintiff’s case lies in the area of
       proximate cause. [Id. at 239-240.]8

                In this case, we emphasize that although there is undisputed evidence that traffic
in the direction in which defendant was traveling had the right of way, there is also undisputed
evidence that defendant was not lawfully driving on the road but was instead driving while
intoxicated while also being under the age of 21, in violation of MCL 257.625(6).9 This fact
sufficiently distinguishes the factual circumstances of this case from those of McGuire and
Churukian with respect to the starting point of our analysis. In this case, we are presented with a
situation where neither driver was driving lawfully as they entered the intersection. We have
already discussed plaintiff’s role with respect to causation. As to defendant, she had a duty to
make continuing observations of the surrounding traffic conditions, despite her right of way, and
to attempt to avoid an impending collision once a reasonably prudent person would have realized
that a subordinate driver was challenging defendant’s right of way. McGuire, 354 Mich at 236.
The trial court erred when it failed to engage in such an analysis, concluding instead that as a
matter of law that defendant was not negligent in any way that contributed to the accident.

        In order to avoid making a similar error, we must next consider whether a genuine issue
of material fact exists regarding any negligence on defendant’s part that could be found to be the
proximate cause of plaintiff’s injury. Essentially, we must compare the negligence of the parties
to assess comparative fault. Id.; Brisboy, 429 Mich at 552.

        As we have discussed, defendant’s statutory violation permits the inference that she was
generally negligent in the sense that she breached a legal duty, and this inference remains
permissible when looking solely at defendant’s conduct from the point at which a reasonable
person would have realized that her right of way was being challenged. Reviewing defendant’s
duties as the right-of-way driver, as outlined by the McGuire Court, we conclude that a jury
could find that defendant’s conduct was both a cause in fact and a proximate cause of the injury.
With respect to cause in fact, we first note that there exists a genuine issue of material fact
regarding who hit whom, and thus which vehicle may have entered the intersection first, because
there was conflicting evidence about the location of the impact: plaintiff testified that she was hit
on the driver side of her car and Zezula testified that plaintiff’s vehicle hit defendant’s vehicle on
the passenger side of defendant’s vehicle between the right blinker and the door. Furthermore, a
jury could reasonably infer from the evidence of defendant’s unlawful state of intoxication while
driving and being under the age of 21 that defendant should have observed plaintiff entering the


8
  The McGuire Court noted that the defendant had nonetheless testified that he did look to the
right. McGuire, 354 Mich at 240 n 6.
9
  We again note that when a person “who is less than 21 years of age” operates a vehicle on the
road, the presence of any amount of alcohol may be sufficient to constitute a violation of the
statute. See MCL 257.625(6)(b) (defining “any bodily alcohol content” for purposes of
Subsection (6) to mean “Any presence of alcohol within a person’s body resulting from the
consumption of alcoholic liquor, other than consumption of alcoholic liquor as a part of a
generally recognized religious service or ceremony”).


                                                -10-
intersection and could have effectively reacted to avoid the accident but for plaintiff’s
intoxicated state. McGuire, 354 Mich at 236; Campbell, 273 Mich App at 232. Considering the
factual dispute over how the collision occurred, we cannot say as a matter of law that there was
nothing a driver in defendant’s position, whether intoxicated or not, could have done to avoid the
collision. Additionally, the inability to effectively drive safely on the roads with other drivers,
which includes both the risk of creating accidents and having a diminished ability to avoid those
hazards that are otherwise avoidable, is precisely the type of consequence that is a foreseeable
result of driving while intoxicated and for which a party should be held legally responsible.
Lamp, 249 Mich App at 599-600.

        Accordingly, viewing the evidence in a light most favorable to plaintiff as the nonmoving
party, and drawing all reasonable inferences in plaintiff’s favor, we conclude that a jury could
find from the record evidence that defendant’s unlawful conduct was a proximate cause of
plaintiff’s injury, such that the parties’ respective degrees of comparative fault must be
compared. Brisboy, 429 Mich at 552. On this record, we cannot conclude as a matter of law that
one party’s negligence exceeded the other. The evidence of both parties’ relevant statutory
violations, and the legitimate inferences that arise, establish a prima facie case of comparative
negligence when viewing the evidence in the light most favorable to the nonmoving party.
Rodriguez, 191 Mich App at 487-490.

       Our conclusion is further supported by the analysis set forth in Biegas v Quickway
Carriers, Inc, 573 F3d 365, 374-376 (CA 6, 2009),10 a case specifically applying MCL
500.3135(2)(b). The Biegas Court concluded in relevant part as follows:

                Taking the facts in the light most favorable to the Estate, we cannot say
       that Biegas’s negligence exceeded Dailey’s as a matter of law. It is clear that
       Biegas parked quite close to the fog line and that he should not have stepped onto
       the roadway without first checking for oncoming traffic. However, if Dailey had
       been following the preceding truck at a safe distance, he should have had
       sufficient time to see Biegas and move safely to the left of his own lane to avoid
       any contact with Biegas and his vehicle. Instead, Dailey allowed his tractor-
       trailer to drift at least three inches over the right fog line, sideswiping Biegas’s
       parked vehicle and crushing Biegas’s body between the two vehicles. Given that
       both parties bear responsibility for some substantial portion of the fault, we do not
       believe that this is the kind of “exceptional negligence case” in which summary
       judgment is appropriate. Rather, this case turns on applying a reasonable-person
       standard to the conduct of both Biegas and Dailey—a determination that is
       generally left to the jury. We therefore believe that there is a genuine issue of
       material fact as to whether the negligence of Biegas in parking close to the fog
       line and stepping into the traffic lane exceeded the negligence of Dailey in
       following the preceding truck too closely and allowing his tractor-trailer to cross
       the fog line. Accordingly, we hold that the district court erred in granting


10
  “Decisions from lower federal courts are not binding but may be considered persuasive.”
Truel v City of Dearborn, 291 Mich App 125, 136 n 3; 804 NW2d 744 (2010).


                                               -11-
       Quickway’s motion for partial summary judgment.           [Id. at 376 (citations
       omitted).]

        We therefore conclude that the trial court erred by determining as a matter of law that
plaintiff was more than 50% negligent and dismissing her action.

        Reversed and remanded for further proceedings not inconsistent with this opinion. We
do not retain jurisdiction. Plaintiff having prevailed may tax costs. MCR 7.219(A).

                                                          /s/ Kirsten Frank Kelly
                                                          /s/ Stephen L. Borrello
                                                          /s/ Deborah A. Servitto




                                             -12-